Citation Nr: 0829805	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart condition, to 
include hypertension.  


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active training duty (ACDUTRA) in the 
National Guard from March to July 1981.  The veteran also 
completed ACDUTRA in the National Guard from January 1984 to 
March 1988.  Lastly, the veteran had a later period of active 
service from December 1990 to May 1991.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence shows that the veteran 
currently suffers from hypertension.  The evidence of record 
reveals abnormal EKG findings in a July 2005 VA medical 
record, however, there is no competent medical evidence that 
shows the veteran currently suffers from a heart condition or 
cardiovascular problems.  

3.  The competent medical evidence of record does not 
demonstrate that the veteran's current hypertension is 
related to military service to include an injury or disease 
sustained in service or that the hypertension manifested to a 
compensable degree within one year of discharge.  



CONCLUSION OF LAW

A heart condition, to include hypertension, was not incurred 
in or aggravated by active military service and may not be 
presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007). 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In November 2005 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection.  The RO stated 
that it was responsible for obtaining the veteran's service 
medical records, VA medical or treatment records, and any 
other relevant records held by a federal agency.  The RO also 
stated that the VA would make reasonable efforts to obtain 
private medical records.  Further, the RO advised the veteran 
that he should send any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2007).  In 
further regard to its duty to notify, the subsequent March 
2006 VCAA notice informed the veteran about the disability 
rating and the effective date as required by  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regards to the duty to assist, the Board recognizes the 
inclusion of the veteran's service treatment records, VA 
medical records, private medical records, the March 2006 VA 
medical examination report, and the veteran's statements in 
the claims folder.  

In further regard to the duty to assist, the RO afforded the 
veteran a VA examination in March 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.  Legal Criteria

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2007).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Evidence of continuity 
of symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

Active service includes any period of ACDUTRA during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the appellant was disabled from an 
injury incurred in the line of duty during such training; 
service connection is granted only for injuries, not disease, 
incurred during inactive duty training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a); VAOPGCPREC 86-90; Brooks v. 
Brown, 5 Vet. App. 484, 485-86 (1993).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. § 3.203 (2007), limiting the type of evidence 
accepted to verify service dates.  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

III.  Analysis

The veteran asserts that his current hypertension is related 
to elevated blood pressure findings during his time in 
service.  

The competent medical evidence of record clearly shows that 
the veteran is currently diagnosed with hypertension.  
Specifically, the March 2006 VA medical examination report 
reveals a diagnosis of essential hypertension.    

Nonetheless, the evidence of record does not support the 
veteran's contention that his current hypertension is related 
to service.  The service treatment records are negative for 
any findings, reports, or documentation of cardiovascular 
problems or hypertension.  The service records do, however, 
support the veteran's contention that he had elevated blood 
pressure readings during service.  In a June 1985 service 
treatment record, the examiner noted an elevated blood 
pressure reading of 140/100.  An April 1985 service treatment 
record contained an elevated blood pressure reading of 
130/90.  However, in later service records, there are no 
notations or findings of hypertension or cardiovascular 
problems.  For instance, an April 1991 medical examination 
report demonstrates that the veteran's heart was evaluated as 
normal with no notations, documentation, or findings of any 
cardiovascular problems or hypertension.  Additionally, in an 
April 1996 report of medical history, the veteran indicated 
that he was not taking any medications, was in good health, 
and noted that he did not have high blood pressure at that 
time.  

Further, there is no evidence that the veteran's current 
hypertension is related to the elevated blood pressure 
findings in service.  Since the last recorded notation of 
elevated blood pressure in April 1985, there is no evidence 
showing that the veteran received or sought treatment for 
cardiovascular problems or hypertension until November 2000, 
approximately 15 years later.  Moreover, in the March 2006 VA 
examination report, the veteran explained to the examiner 
that he did not receive any treatment and was not 
hospitalized for any cardiovascular problems during that 
period of time.  The Board notes that the Court has indicated 
that normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition).  Thus, the lapse of 15 
years, in addition to the veteran's statements that he did 
not receive treatment during that period, is afforded high 
probative value by the Board regarding the veteran's claim 
for service connection.      

Lastly, there is no competent medical evidence of record 
relating the veteran's current hypertension to the veteran's 
time in service.  According to the March 2006 VA examination 
report, the examiner performed a heart and hypertension 
examination.  The VA examiner noted a blood pressure reading 
of 128/82 with regular blood pressure cuff and that the 
veteran's heart revealed a normal S1, but an increased aortic 
second sound on S2 with no murmurs or clicks.  It was noted 
that the veteran had no dependent edema.  The examiner 
indicated that the veteran is a New York Heart Association 
Class II functioning at the 8-10 MET level.  The examiner 
then noted a diagnosis of essential hypertension.  After a 
review of the claims folder, the examiner determined that it 
was less likely as not that the two elevated blood pressure 
findings during service were related to the present diagnosis 
of hypertension.  There were only two isolated readings 
approximately 60 days apart.  It is not known whether or not 
the veteran was taking any type of oral cold medication, 
which could have mildly raised the blood pressure or not.  
There was no diagnosis of established hypertension.  The 
Board notes that the examiner did not include a later 
elevated blood pressure reading of April 1988, which was 
noted in the service treatment records following the 
veteran's separation from service in March 1988.  However, 
since the veteran explained to the examiner that he did not 
receive treatment for cardiovascular problems or hypertension 
until 2000, the medical opinion is considered credible and 
probative to evaluate the veteran's claim for service 
connection.   

The Board further notes that the VA medical records reveal 
that the veteran failed a cardiovascular screening required 
upon re-entry to service.  In August 2005, the veteran was 
deemed medically unfit for service due to hypertension and 
EKG findings for LVH/LAE and S-T elevation which was noted to 
be ischemic and asymptomatic.  However, as there is no other 
medical opinion or competent medical evidence of record 
relating the EKG findings or hypertension to service, the 
Board finds the March 2006 medical opinion determinative of 
the veteran's current medical condition for the purposes of 
service connection.  

The Board recognizes the veteran's contentions that his 
current hypertension is related to the elevated blood 
pressure findings in service.  However, the Board notes that 
as a layperson, the veteran's statements are not considered 
competent medical evidence of a relationship between his 
current hypertension and his time in service.  While the 
veteran is competent to describe his symptoms and 
observations, his statements that his hypertension is related 
to service require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of direct 
service connection is not warranted.    

Finally, the Board notes that service connection for a heart 
condition to include hypertension is not otherwise warranted 
on a presumptive basis.  Where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).  The evidence 
of record shows that the veteran was not diagnosed with 
hypertension until November 2000.  Further, the March 2006 VA 
medical examination report reveals that the veteran explained 
to the examiner that he did not receive treatment for 
cardiovascular problems or hypertension until November 2000.  
Thus, there is no evidence of record to support a finding 
that the veteran's hypertension was compensable to a 10 
percent degree within the first post-service year.  
Therefore, service connection on a presumptive basis is not 
warranted.

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection on either a direct 
or presumptive basis is not warranted.  38 C.F.R. 
§ 3.102 (2007).


ORDER

Entitlement to service connection for a heart condition to 
include hypertension is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


